225 N.W.2d 426 (1975)
193 Neb. 93
STATE of Nebraska, Appellee,
v.
Robert Ernest WHITE, a/k/a Verlous Like, Appellant.
No. 39753.
Supreme Court of Nebraska.
January 30, 1975.
Robert E. White, pro se.
Clarence A. H. Meyer, Atty. Gen., Terry R. Schaaf, Sp. Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON, and BRODKEY, JJ.
BOSLAUGH, Justice.
On January 10, 1972, the defendant was placed on probation for 2 years following a plea of guilty to burglary. On January 11, 1974, a written notice of alleged violations *427 of probation was served upon the defendant.
The defendant was charged with failing to report and with leaving the jurisdiction of the court without permission. On January 25, 1974, he pleaded guilty. He was sentenced to 3 years imprisonment on March 13, 1974. This sentence was to be served concurrently with a federal sentence imposed on February 14, 1974. The defendant contends the sentence imposed on March 13, 1974, was unlawful because the probation period expired January 10, 1974.
A proceeding to revoke probation may be instituted within the probationary period or within a reasonable time thereafter. See, Phoenix v. State, 162 Neb. 669, 77 N.W.2d 237; State v. Holiday, 182 Neb. 229, 153 N.W.2d 855. The proceeding here commenced on the day after the term had ended. The judgment of the District Court denying relief to the defendant was correct and is affirmed.
Affirmed.